Citation Nr: 0638574	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-02-706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, post-traumatic 
stress disorder (PTSD), and bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1983.

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development and 
readjudication.  A supplemental statement of the case was 
issued in September 2006, and the case was returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the primary purposes for the Board's January 2005 
remand was to afford the veteran a VA examination to 
determine the nature and etiology of any psychiatric disorder 
she may have.  38 C.F.R. § 3.159(c)(4)(i) (2006).  In 
compliance with the remand, the RO did schedule the veteran 
for a VA psychiatric examination in April 2006, and made the 
veteran's VA claims folder available to the examiner for 
review in connection with the examination.

In the report of the examination, it was noted that the 
veteran's claims file was briefly reviewed.  The examiner 
emphatically noted, however, that "no military medical 
records from [the veteran's] active duty period were found in 
her claims file."  Although the examiner went on to 
hypothesize in his report as to whether there could be a 
relationship between a skin rash in service and a current 
psychiatric disorder, the Board finds that without that 
examiner having reviewed the actual service medical records, 
any opinions would amount to conjecture.  Significantly, upon 
review of the claims file following its return to the Board, 
the service medical records were clearly present, and 
identified as such.   

Given the foregoing discrepancies in the record, the Board 
finds that a remand is unavoidable in this instance.  The 
Board is restrained by CAVC precedent from proceeding without 
the RO having followed all of the Board's own directives.  
38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that a clarification 
of the opinion reached in the April 2006 VA medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) is necessary 
for a fully informed evaluation of the claim on appeal.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by S.A.S., Ph.D., the same Clinical 
Psychologist who conducted the 
examination of the veteran in April 2006.  
If Dr. S.A.S. is no longer available, VBA 
AMC should make arrangements for an 
examination of the veteran by another VA 
examiner to determine the nature, extent, 
and etiology of any psychiatric disorder 
found. 

The claims file, including the service 
medical records, must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination review 
or current examination.  The examiner 
must annotate the report that the 
claims file, including the service 
medical records, was in fact made 
available for review and reviewed in 
conjunction with the preparation of an 
addendum to the examination report or 
current examination report.  If Dr. 
S.A.S. the Clinical Psychologist who 
conducted the April 2006 VA 
examination deems it necessary to 
conduct an examination of the veteran 
for the purpose of providing the 
requested opinion, such an examination 
should be scheduled as soon as 
practicable.  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical questions in either 
an addendum report in the case of Dr. 
S.A.S., or a full report, if another 
examiner:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the veteran's current 
psychiatric disorder, if any, is 
related to any disease or injury in 
service, including documented 
complaints of, and treatment for a 
skin rash in service.  In numerical 
terms, "at least as likely as not" 
means a "50 percent probability or 
greater."  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report or addendum and required 
medical opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for a psychiatric disorder, and may result 
in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	





_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


